DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gargano et al (US 2016/0024399).
Regarding claim 1, Gargano discloses a system for liquid hydrocarbon desulfurization comprising: 
at least one reaction subsystem including: 
a high intensity mixer (21), the mixer having an infeed and an outfeed, and, a mixing agitator (see paragraph 0351-361, figure 5); and 
a stripping station, the stripping station including an infeed, an outfeed and a stripping structure (see paragraph 0367-0368, figure 6);
wherein the outfeed of the high intensity mixer (22,23) is one of directly and indirectly fluidly coupled to the infeed of the stripping station (40,41) (see figure 5 and 6); and  
 wherein the infeed of the high intensity mixer is structurally configured to receive a hydrocarbon fuel (5) (see paragraph 0351-0361 and figure 5) and aqueous (10,13,16) (see paragraph 0198-0201, and figure 5), and wherein the outfeed of the stripping structure is structurally configured to dispense hydrocarbon fuel (ULS diesel, see figure 6).  
Regarding claim 2, Gargano discloses the limitation of claim 1.  Gargano further discloses wherein the stripping structure comprises a solid adsorbent structurally configured to adsorb oxidized sulfur (see paragraph 03679).	
Regarding claim 3, Gargano discloses the limitation of claim 1.  Gargano further discloses wherein the system further comprises:
a separator having an infeed, an aqueous outfeed and a hydrocarbon fuel outfeed;
wherein the infeed is fluidly coupled to the outfeed of the high intensity mixer and the hydrocarbon fuel outfeed is one of indirectly and directly coupled to the infeed of the stripping station (see paragraph 0361, coalescer 25 and figure 5 and 6).
Regarding claim 4, Gargano discloses the limitation of claim 3. Gargano further discloses wherein the aqueous outfeed is positioned proximate a bottom of the separator with the hydrocarbon fuel outfeed being positioned above the aqueous outfeed (see paragraph 0361 and figure 5).  

Regarding claim 5, Gargano discloses the limitation of claim 3.  Gargano further discloses wherein the system further comprises a retention tank (29) having an infeed and an outfeed, wherein the infeed of the retention tank is fluidly coupled to the hydrocarbon fuel outfeed, and wherein the outfeed of the retention tank is fluidly coupled to the infeed of the stripping station (see paragraph 0362, figure 5 and 6).
Regarding claim 7, Gargano discloses the limitation of claim 1.  Gargano further discloses wherein the at least one reaction subsystem comprises:
at least two reaction subsystems defining at least a first reaction subsystem (22, 40) and a second reaction subsystem (23,41) each having the high intensity mixer and the stripping station (see figures 5 and 6).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,124,709. This is a statutory double patenting rejection.
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,124,709. This is a statutory double patenting rejection.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,124,709. This is a statutory double patenting rejection.
Claims 10-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-20 of prior U.S. Patent No. 11,124,709. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C VALENCIA/Examiner, Art Unit 1771                      

/Randy Boyer/
Primary Examiner, Art Unit 1771